Citation Nr: 0708900	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE
Entitlement to an initial disability rating higher than 20 
percent for type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from March 1970 to October 
1971 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).   

In an informal hearing presentation dated in March 2007, the 
veteran's representative noted that the veteran had stated 
that he had a myocardial infarction and strokes due to his 
diabetes.  The representative requested that this be 
considered to be an informal claim.  The Board refers that 
claim to the RO for adjudication.  

The Board also notes that in a decision of August 2005, the 
RO granted secondary service connection for erectile 
dysfunction and bilateral cataracts, both disorders rated as 
noncompensably disabling.  The veteran did not file a notice 
of disagreement with those ratings, and these issues are not 
before the Board.  


FINDING OF FACT

The veteran's diabetes mellitus requires the use of an oral 
hypoglycemic and he sometimes follows a restricted diet, but 
it does not require the use of insulin.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating 
higher than 20 percent for diabetes mellitus are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that content requirements of 
notices under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been fully satisfied.  The letter from the RO dated in 
August 2002 provided the appellant with an explanation of the 
type of evidence necessary to substantiate his claim for 
service connection for diabetes mellitus, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter adequately told the appellant that he 
should submit any evidence in his possession.  Once the claim 
for service connection for diabetes mellitus was granted, the 
rating decision and a statement of the case fully informed 
the veteran of the criteria for demonstrating entitlement to 
a higher initial rating.  Although this information was not 
provided prior to assignment of the initial disability 
rating, the veteran was afforded an opportunity to present 
evidence, and he does not argue that the timing of the 
notification caused him any prejudice.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's current 
treatment records.  The appellant failed to report for a 
hearing which was scheduled to take place in July 2006, and 
he did not request that it be rescheduled.  He was afforded a 
VA examination.  The Board does not know of any additional 
relevant evidence which has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under that code, the 20 percent rating assigned contemplates 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  Id.  A higher 
40 percent rating is warranted for requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for requiring insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Note (1) to Diagnostic Code 7913 directs the rater 
to evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process.  

The pertinent evidence in this case includes a private 
medical record dated in April 2002 from the Family Medical 
Center which reflects that the veteran's blood glucose level 
was high at 219 mg/dl compared to a normal range of between 
65 and 110.  Another private record also dated in April 2002 
reflects a diagnosis of diabetes mellitus Type II.  The plan 
was to place the veteran on Glyburide and an 1800 ADA diet.  

A VA treatment record dated in June 2002 indicates that the 
veteran was allergic to Glyburide which had caused heart 
palpitations and weakness.  It was noted that his current 
medications included Actos.  A VA diabetic education consult 
report dated in July 2002 reflects that the veteran's 
medications did not include insulin.  A VA treatment record 
dated in April 2003 shows that the veteran remained on Actos 
for treatment of his diabetes which was characterized as 
being stable.

The veteran was afforded a VA diabetes examination in April 
2005.  The report shows that the veteran had a history of 
diabetes for approximately three to four years, but had not 
reported any ketoacidosis, hypoglycemic reactions, or 
hospitalizations as a result of the disorder.  He was not 
practicing any particular diet.  He reported that he did not 
work and restricted his activities due to his a heart 
disorder and his diabetes, but he did not give any specifics.  
He was currently treated with Actos and was no using insulin.  
Following physical examination and diagnostic testing, the 
pertinent diagnosis was diabetes type 2.  The examiner again 
noted that the veteran was treated by an oral hypoglycemic, 
Actos, and there appeared to be adequate control based on his 
hgba1c results.  The Board notes that an associated lab test 
report reflects that the hgba1c level was 6 compared to a 
reference range of 4.2-5.8.  It was noted that levels over 
7.5 carried an increased risk of diabetic complications.  

Finally, a private medical record dated in July 2005 noted 
that the veteran had a history of diabetes.  The veteran 
reported that his medications include gemfibrozil, protinix, 
folic acid, cimetidine, Actos, aspirin, lisinopril, atenolol, 
buspirone, triamterene, darvocet, and a multivitamin.  

The Board notes that none of the evidence indicates that the 
veteran uses insulin.  The use of insulin is not reflected in 
the VA examination report or the treatment records.  In fact, 
the veteran has never alleged that he uses insulin.  In 
addition, he does not always follow restricted diet, and any 
regulation of activities is not specifically shown to be due 
to diabetes.  Also, there has been no variation in the 
severity of symptoms to warranted a staged rating.  
Accordingly, the Board concludes that the criteria for an 
initial rating higher than 20 percent are not warranted.  


ORDER

An initial disability rating higher than 20 percent for 
diabetes mellitus is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


